.      .




              Ta:-E A          RNEY           GENERAL
                           OdF~XAS




Honorable   Robert S. Calvert                   Opinion    No. M-1173
Comptroller   of Public Accounts
State Finance Building                          Re: Construction  of Senate
Austin, Texas 70774                                 Bill 528, Acts 62nd Leg.,
                                                    R.S. 1971. relating to
Dear Mr.    Calvert:                                the State Law Library.

        Your request   for an opinion       on the above    subject   matter
asks   the following   questions:

              "(1) Is there pre-existing   law for the Law
        Library Fund to receive a transfer    from any sour@e
        other than the appropriations    made to the Supreme
        Court, Court of Criminal Appeals,    and to the At-
        torney Generalrs   office during the current biennium?

             "(2) Is the Comptroller legally authorized
       to make the transfer on the authority   of Sec. 3,
       Art. V, S.B. 11, 62nd Legislature   R.S. as amended
       by S.B. 7. 1st C.S., 62nd Legislature?

              "(3) Who are the -- 'responsible officials
        of the State authorized'  -- in the context of the
        General Provisions  Sec. 3 of the S.B. 11 previously
        cited?"

       The transfers   inquired about concern the State matching
contributions*   provided   for insection  3 of Article V of the
Current General Appropriations     Act. (P-V-3.3794).




*For O.A.S.I. and employees     retirement   matching        contributions
 for employees of the State     Law Library.




                                   -5725-
                                                           .     .




Honorable   Robert   S. Calvert,     page   2   (M-1173)




       The State Law Library Board composed of the Chief Justice
of the Supreme Court, the Presiding      Judge of the Court of Criminal
Appeals,  and the Attorney  General,    is created by the provisions
of Senate Bill 528. Acts 62nd Leg., R.S. 1971, Ch. 722, p. 2359.
Senate Bill 528 also establishes     the State Law Library.    Section 6
provides:

             "Sec.6,   All books, documents,  files, records,
       equipment,   and property of all kinds owned and
       used by the Supreme Court Library, the Court of
       Criminal Appeals   library, and the Attorney  General's
       library are transferred    to the State Law Library."

             Section   7 provides:

            "Sec. 7. During the biennium      ending August 31,
      1973, the Comptroller     of Public Accounts   is hereby
      authorized   and directed to set up an account to be
      known as the State Law Library Fund and is authorized
      and directed to transfer     into such account from
      time to time moneys appropriated      to the Supreme
      Court for the purpose of operatinq      and administer-
      ins the Supreme Court Library.       For the purpose of
      operatinq   and administerinq    the library for the
      Court of Criminal Appeals,     the Comptroller   is au-
      thorized and directed to transfer to such account
      from time to time such amounts as may be necessary
      for such court's appropriation      for consumable   SUQ-
      plies and materials    or other desiqnation    for its
      library purposes.     For the purpose of operatinq      and
      administerinq    the library for the Attorney    General,
      the Comptroller    is authorized   and directed to trans-
      fer into such account from time to time such amounts
      as may be necessary     from the appropriation   to the
      Attorney   General's  office for consumable    supplies
      and materials    or other desiqnation    for its library
      purposes.    Such transfers   may be made on the direction




                                   -5726-
Honorable    Robert   S. Calvert,     page,3   (M-1173)




        of the Chief Justice of the Supreme Court, the Pre-
        siding Judge of the Court of Criminal Appeals,        and
        the Attorney   General,   respectively.    Monevs in the
        State Law Library Fund may be expended bv the board
        or its duly authorized     representative    for the purpose
        of maintaininq,    operatinq,   and keepinq un to date
        the State Law Library.      Moneys appropriated    for use
        of the libraries    of the Supreme Court, Court of
        Criminal Appeals,    and the Attorney    General's  office
        during the present biennium      shall not be affected by
        this Act."   ( Emphasis.added.)

         Section   3 of Article     V of the current      General   Appropriations
Act   provides:

              "Sec. ,3. SALARY PAYMENT, WITHHOLDINGS,        DE-
        DUCTIONS, AND MATCHING     CONTRIBUTIONS.     The disburse-
        ment of moneys appropriated      in this Act for salaries
        and wages shall be subject to the provisions         of Public
        Law No, 68, Seventy-eighth      Congress, known as the
        Current Tax Payment Act of 1943, and any amendments
        thereto.    The officers and employees     of agencies    for
        which appropriations     are made in this Act also are
        authorized   to make retirement    deductions    in accord-
        ance with the Teachers     Retirement   or Employees    Re-
        tirement or Judiciary     Retirement Acts on payroll
        forms prescribed    by the State Comptroller,      and the
        Comptroller    is directed to issue warrants      accordingly.

              "In each instance in which an operating        fund or
        account is created by the provisions        of this Act, the
        responsible   officials   of the State are authorized     to
        transfer   into su,ch operating   fund or account suf-
        ficient moneys from local funds and Federal grants
        of funds to pay proportionally       the costs of matching
        State employees    retirement   contributions,   the State's
        share of Old Age and Survivors       Insurance and the pro-
        portionate   cost of premiums of policies      containing




                                     -5727-
Honorable      Robert   S. Calvert,   page     4    (M-1173)




        Group Life, Health, Hospital,     Surgical,   and/or Medical
        Expense  Insurance   for retired employees    and officials.
        Payment by the State from the designated       funds on Group
        Insurance policy or policies     for retired employees
        shall be limited to the amount of payment authorized
        for active employees.     Notwithstanding    any other
        provisions   of this Act, any department     or agency for
        which funds in this Act are appropriated       shall make
        such transfers   of funds as are necessary,      except from
        those funds appropriated     for personal   services,  to pay
        premiums   for insurance  for retired employees     and of-
        ficials as authorized    in this Act."

       Prior to the enactment      of Senate Bill 528, and pursuant
to the express provisions      of Section 3 of Article V, supra,
all matching   funds provided     for in that Section were payable
out of the general revenue fund as a part of the cost of
operating   and administering     the three separate libraries.     Sub-
sequent to the enactment      of Senate Bill 528, these matching     con-
tributions   are still payable out of the general revenue fund for
the operation   of the State Law Library, because the matching
contributions   provided    for in Section 3 of Article V, supra,
continue to constitute      a part of the cost of operating     and
administering   the library for the Supreme Court, the library
for the Court of Criminal Appeals,        and the library for the Attorney
General.    The matching    contributions   out of the general revenue
fund are therefore     authorized   by the provisions   of Section 7 of
Senate Bill 528, supra, and are appropriated        for the purpose
of maintaining,    operating   and keeping up-to-date    the State Law
Library.

        Your    questions   are   accordingly        answered   as follows:

        (1) Section 7 of Senate Bill               528, Acts 62nd Leg., R.S.
1971,   ch. 722. p. 2359, constitutes               the pre-existing  law for




                                      -5728-
 .    .




Honorable   Robert   S, Calvert,    page     5" (M-1173)




making transfers   of funds appropriated      to the Supreme Court for
the purpose of operating     and administering    the Supreme Court Li-
brary,  of funds  appropriated   to  the  Court  of Criminal Appeals for
the purpose of operating     and administering    its library, and of
funds appropriated   to the Attorney     General for the purpose of
operating  and administering    its library, including     the matching
funds appropriated    from the general revenue fund by the provisions
of Section 3 of Article V of the current General Appropriations
Act.

       (2) The Comptroller of Public Accounts  is authorized to
make the transfer on the authority  of Section 7 of Senate Bill
528 and Section 3 of Article V of the current General Appropriations
Act.

        (3) The responsible  officials   of the State in the instant
case are the Comptroller    of Public Accounts,   the Chief Justice of
the Supreme Court, the Presiding     Judge of the Court of Criminal
Appeals   and the Attorney  General.

                          SUMMARY

                   The State matching   contributions    for
             O.A.S.I. and employee's    retirement   contri-
             butions for employees    of the State Law
             Library ~required to be matched by the provi-
             sions of Section 3 of Article V of the
             current General Appropriation     Act may be
             transferred   into the State Law Library fund,
             because  such deductions   and matching
             contributions   constitute  a cost of main-
             taining, operating    and keeping up to date
             the State Law Library.




                                    -5729-
Honorable   Robert   S. Calvert,   page   6   (M-1173)




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Malcolm Quick
James Quick
Bob Lemens
Marietta  Payne

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                   -5730-